Citation Nr: 1016514	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board in March 2010.  
This motion was granted by the Board on April 16, 2010 due to 
the appellant's advanced age.


FINDING OF FACT

The competent credible clinical evidence of record does not 
establish that the Veteran has asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In correspondence dated in December 2008, VA informed the 
Veteran of what evidence was required to substantiate the 
claim, of his and VA's respective duties for obtaining 
evidence, and of the criteria for assignment of a disability 
rating and effective date if service connection was granted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.   
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA and 
private examination and treatment records.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed these statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

A VA examination with opinion with respect to the issue on 
appeal was obtained in August 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and opinion obtained in this case is adequate, as 
it is predicated on a reading of the claims file, a review of 
recent chest x-rays, a pulmonary function test, and a 
clinical interview with the Veteran to obtain his pertinent 
history.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran's accredited representative 
averred, in a March 2010 written brief, that the Veteran 
should be afforded another VA examination because the August 
2008 VA examiner did not provide a rationale for his opinion 
that the Veteran's chronic obstructive pulmonary disease 
(COPD) was caused by his smoking, which he had ceased 15 
years prior.  The Board finds that another VA examination is 
not warranted.  The issue before the Board is not entitlement 
to service connection for COPD.  The Veteran's claim for 
entitlement to service connection for COPD was denied in 
September 2008.  The Veteran did not file a substantive 
appeal to that denial, and the decision is final.  The sole 
issue before the Board at this time is entitlement to service 
connection for asbestosis.  As the August 2008 VA examiner 
did not find that the Veteran had asbestosis, a further VA 
examination with regard to the etiology of a respiratory 
disability is not warranted. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is generally required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 3, 2009), 
the Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance.  The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection. 

The Board notes there are no laws or regulations specifically 
dealing with asbestos and service connection.  However, the 
VA Adjudication Procedure Manual, M21-1 MR, and opinions of 
the Court and General Counsel provide guidance in 
adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, 
Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran is seeking service connection for asbestosis.  In 
cases where a Veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The evidence of record indicates that the Veteran's military 
occupational specialty (MOS) was a mechanic.  There is no 
objective competent evidence of record that the Veteran was 
exposed to asbestos in service; however, because the Veteran 
was involved in aircraft maintenance, the Board acknowledges 
that there is the possibility that he may have been exposed 
to asbestos.  

The first element in a service connection claim is medical 
evidence of a current disability.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
a past disability).  The competent clinical evidence of 
record is against a finding that the Veteran has asbestosis.  
Service connection may not be established in the absence of 
demonstration of current disability. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

August 2008 VA pulmonary function test results reflect that 
the Veteran had a reduced FEV1 (forced expiratory volume) 
which suggested a moderate obstructive ventilatory 
impairment.  A chest x-ray reflected that the Veteran's lungs 
were clear of infiltrate.  The mediastinum appeared 
unremarkable.  The bony architecture appeared unremarkable.  
The impression was "normal chest."  An August 2008 VA 
examination report reflects that the Veteran has COPD with 
past bronchospasm.  

As noted above, the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  The 
competent clinical evidence of record weighs against a 
finding that the Veteran has asbestosis; therefore service 
connection for asbestosis is not warranted.  

The claims file contains numerous radiology reports and 
private medical reports for the Veteran, to include reports 
by a private physician, Dr. K.F., which reflect a diagnosis 
of asbestosis.  The probative value of medical opinions is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board finds that the March and June 
2007 private medical opinions of Dr. K.F. are outweighed by 
the other evidence of record, as noted below.   

A January 1996 St. Charles hospital radiology report reflects 
neither infiltrates nor any consolidation in either lung.  A 
February 1996 St. Charles hospital radiology report reflects 
a normal portable anterior-posterior upright chest view.  It 
was noted that the lungs were essentially clear.  A March 
1996 St. Charles hospital radiology report reflects that the 
lungs were without acute process, and there was focal pleural 
thickening in the left lateral hemithorax.  No pleural 
effusion was seen.  The impression was a stable chest without 
acute process.  An April 1996 St. Charles hospital radiology 
report reflects pleural thickening along the left lateral 
chest wall, which was stable in appearance.  There were no 
focal infiltrates or effusions.  A January 1997 St. Charles 
hospital radiology report reflects both lungs were clear.  No 
effusions were seen.  A June 1997 St. Charles hospital 
radiology report reflects the lungs were clear.  There were 
no infiltrates or pleural effusions.  A January 1999 St. 
Charles hospital radiology report reflects that the pleural 
spaces were clear.  There was no consolidation of free fluid 
and no evidence of recent disease involving the lung fields.  
The conclusion was a normal posterior-anterior and lateral 
chest.  A February 2000 St. Charles hospital radiology report 
reflects that the lungs were clear without focal infiltrates 
or effusions.  A March 2000 St. Charles hospital radiology 
report reflects that both lungs were clear.  A subsequent 
March 2000 St. Charles hospital radiology report reflects 
that the Veteran had possible pneumonia.  It was noted that 
there was a small infiltrate seen in the right mid lung field 
adjacent to the right minor intralobar fissure.  The 
remainder of the lungs were clear.  There was localized 
pleural thickening in the left mid lateral hemithorax.  A 
radiology report the next day reflects that there was a 
resolution of the right middle lobe infiltrate since the 
previous exam.  A March 2001 St. Charles radiology report 
reflects normal upright chest view, with lungs essentially 
clear.  A September 2002 St. Charles hospital radiology 
report reflects that the lungs were clear without focal 
infiltrates or effusions.  A January 2003 St. Charles 
hospital radiology report reflects that the lungs were clear 
without focal infiltrates or effusions.  An October 2003 St. 
Charles hospital radiology report reflects that the pleural 
spaces were clear, the view was a normal chest, there was no 
consolidation or free fluid and no evidence of recent disease 
involving the lung field.  

A February 1999 private medical record reflects the Veteran 
had COPD.  March 2000, March 2001, and January 2003 
attestation reports from St. Charles hospital reflect 
diagnoses of chronic airway obstruction.  

A March 2005 St. Charles hospital, radiology interpretation 
report reflects that the Veteran had no definite acute 
pathology.  There was a density projected over the left mid 
lung field laterally, for which a repeat PA view of the chest 
was recommended.  The accompanying emergency room report 
reflects that the chest x-ray was read as not showing 
anything acute, and on auscultation, the lungs were 
completely clear.  The Veteran reported that he had quit 
smoking two years previously.  The diagnosis was acute 
exacerbation of COPD and bronchitis.  

A March 26, 2007 history and physical report of St. Charles 
hospital reflects provisional diagnoses of COPD exacerbation, 
history of COPD.  No mention is made of asbestosis. 

A St. Charles hospital report by Dr. K.F. dated in April 
2007, regarding a March 27, 2007 consultation reflects that 
the Veteran reported that he had been a heavy smoker of 1 1/2 
to two packs a day for over 45 years, and had quit 
approximately 13 years earlier.  It was also noted that he 
had also worked for a major automobile manufacturer in the 
brake division during the 1970s and was exposed to asbestos.  
Dr. K.F. opined that the Veteran's "shortness of breath is 
secondary  o both chronic obstructive lung disease and 
asbestosis.  He needs a repeat computerized tomography scan 
of the chest . . ."  He noted that "chest x-ray to me shows 
some bilateral pleural plaques. No acute infiltrates or 
effusions."

May 4, 2007 correspondence from Dr. K.F. indicates that he 
treated the Veteran for management of his COPD and 
asbestosis.  Dr. K.F. opined that the Veteran had had another 
exacerbation of his COPD.

A May 16, 2007 report by Dr. K.F. does not mention 
asbestosis, but notes an exacerbation of COPD.

St. Charles hospital radiology interpretation reports, dated 
in June 2007, reflect that the Veteran had COPD with no acute 
process or acute abnormality.  No infiltrates or masses had 
developed.  The reasons for the examinations were noted as 
dyspnea and COPD exacerbation.

A June 23, 2007 St. Charles hospital emergency room report 
reflects that the Veteran had COPD exacerbation causing 
worsening dyspnea.  A report of a June 23, 2007 St. Charles 
hospital admission history and physical, dated June 25, 2007, 
reflects that the Veteran had provisional diagnoses of acute 
bronchitis, COPD exacerbation, and asbestosis.  A 
subsequently dictated St. Charles hospital consultation 
report reflects that the Veteran had acute exacerbation of 
COPD, acute bronchitis, and suspect underlying obstructive 
sleep apnea.  

July 2007 correspondence by Dr. K.F. reflects that the 
Veteran was seen for continued management of his severe COPD.  
The correspondence is negative for any mention of asbestosis. 

October 2007 correspondence by Dr. K.F. reflects that the 
Veteran was seen for continued management of his COPD.  The 
correspondence is negative for any mention of asbestosis. 

Thus, the evidence reflects that based on his reading of an 
x-ray in March 2007, Dr. K.F. opined that the Veteran had 
pleural plaques and asbestosis.  However, he also noted that 
the Veteran needed a computerized tomography scan of the 
chest.  No such scan is associated with the claims file, and 
there is no evidence that it was done.  A radiology report 
for the x-rays upon which Dr. K.F. based his opinion is not 
associated with the claims file.  Moreover, it does not 
appear that a radiology report was prepared, as Dr. K.F. 
stated that his opinion was based on his reading of the x-
rays.  The Board also notes that Dr. K.F. referred to the 
Veteran as having asbestosis in April and May 2007 reports, 
but not in May, July, and October 2007 reports.  Dr. K.F.'s 
finding of pleural plaques is contradictory to extensive x-
ray evidence which was negative for pleural plaques.  The 
Board finds that the claims file is negative for the required 
radiographic evidence of parenchymal lung disease.  The 
evidence of record overwhelming indicates that x-rays of the 
Veteran's lungs did not reflect parenchymal lung disease and 
pleural plaques. 

As the evidence of record does not establish that the Veteran 
has a current diagnosis of asbestosis, service connection is 
not warranted.  

The Board notes that even if the Veteran had a current 
diagnosis of asbestosis, the evidence of record does not 
reflect that any such disability would be causally related to 
active service, a required element for service connection.  
Dr. K.F.'s reports, which reflect a diagnosis of asbestosis, 
refer to the Veteran's employment with an automobile 
manufacturer, working in the brake division in the 1970s, 
where he was exposed to asbestos.  The report is negative for 
any mention of the Veteran's active service or possible 
causal relationship between the Veteran's respiratory 
disability and exposure to asbestos in service.  Moreover, 
the Board notes that Dr. K.F.'s diagnosis of asbestosis is 
more than 52 years after separation from service.  

The Veteran's STRs are negative for any mention of 
asbestosis.  A March 1956 report of medical history for 
separation purposes reflects that the Veteran complained of a 
history of shortness of breath.  The physician's summary of 
the history reflects that the Veteran has shortness of breath 
after exercise which is attributed to excessive smoking.   

The Board finds that the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection asbestosis must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.




____________________________________________
U. R. POWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


